Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group II, claims 5-7 in the reply filed on 6/17/2022 is acknowledged.  However, the restriction requirement for the Group I, claims 1-4 is withdrawn due to the amendment of claim 1. Therefore, the claims 1-4 are no longer restricted.
Claim Status
Claims 1-7 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it recites the limitation "wherein the thickness of the photoresist layer …".  There is insufficient antecedent basis for this limitation of “the thickness” in the claim. Therefore, it is indefinite. For the examination purpose, it is interpreted as "wherein a thickness of the photoresist layer …". 
Regarding claim 2-4, they are rejected under 112(b) due to their dependencies of claim 1. 
Regarding claim 4, it recites the limitation "wherein the thicknesses of the base substrate, the thin film seed layer, and the metal layer are 5µm or less".  There is insufficient antecedent basis for this limitation of “the thickness” in the claim. Therefore, it is indefinite. For the examination purpose, it is interpreted as "wherein thicknesses of the base substrate, the thin film seed layer, and the metal layer are 5µm or less ". 
Regarding claim 5, it recites the limitation "wherein the thickness of the photoresist layer …".  There is insufficient antecedent basis for this limitation of “the thickness” in the claim. Therefore, it is indefinite. For the examination purpose, it is interpreted as "wherein a thickness of the photoresist layer …". 
Regarding claim 6-7, they are rejected under 112(b) due to their dependencies of claim 5.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoo Yamasaki, (US 2008/0239684 A1, hereinafter Yamasaki) in view of Jong-Soo Kim et al., (US 2016/0270242 A1, hereinafter Kim).
Regarding claim 1, Yamasaki discloses a thin film circuit substrate comprising: 
…
a thin film seed layer (seed layer 20 made of Ni-Cu alloy on a resin layer 10 made of polyimide in Fig. 2B(4) described in [0063-0064]) formed on a top surface (of the resin layer 10); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Yamasaki’s Fig. 2B(4), annotated. 
a metal layer (plated layer 18 made of Cu described in [0065]) formed on a top surface of the thin film seed layer (of the 10); and 
a photoresist layer (photoresist 16 described in [0066]) formed … on a top surface of the metal layer (of the 18) ...
 Yamasaki does not expressly disclose the thin film seed layer (the seed layer 20) formed on a base substrate; the photoresist layer is formed by electrospinning a photosensitizer, wherein a thickness of the photoresist layer (of the 16) is in a range of 1µm to 5µm.  
However, in the semiconductor device field of endeavor, Kim discloses a seed layer 1 made of copper or nickel or others or their alloy described in [0069] formed on a flexible substrate 10 made of thin PI (polyimide) film described in [0066] in a flexible printed circuit board in Fig. 4 step S200; And a cover layer 3 on the seed layer 1 can be formed with photoresist by applying a photoresist solution with electrospinning process described [0108-0112] to have a thickness of 1 to 10 µm.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Kim’s Fig. 4, steps S200-S310, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make Yamasaki’s seed layer, metal layers and photoresist layer on Kim’s substrate to make a flexible circuit board according to Kim’s teaching. 
Regarding claim 2, Yamasaki modified by Kim discloses the thin film circuit substrate of claim 1,
wherein the thin film seed layer (Yamasaki’s 20) comprises at least one of nickel (Ni) and copper (Cu) (Yamasaki’s Ni-Cu alloy as addressed in claim 1).
Regarding claim 3, Yamasaki modified by Kim discloses the thin film circuit substrate of claim 1,
wherein the metal layer (Yamasaki’s 18) comprises copper (Cu) (Yamasaki’s Cu as addressed in claim 1).  
Regarding claim 4, Yamasaki modified by Kim discloses the thin film circuit substrate of claim 1,
wherein thicknesses of the thin film seed layer (Yamasaki’s 20, with thickness 100 to 1000 nm described in [0064]), and the metal layer (Yamasaki’s 18, with thickness 20 µm described in [0070]) are 5µm or less. 
Yamasaki modified by Kim does not expressly disclose the base substrate (Yamasaki’s 10 modified by Kim’s flexible substrate 10) having a thickness is 5µm or less.
However, Kim discloses the flexible substrate 10 can be made of thin PI (polyimide) film described in [0066]. Applicant has not shown that the claimed thickness range produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that is not inventive to discover the optimum thickness (the thickness is 5µm or less) by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  
Thus, it would have been obvious to add the claimed thickness in 5µm or less to the rest of the claimed invention.
Regarding claim 5, Yamasaki discloses a method of manufacturing a thin film circuit substrate, the method comprising: 
…
forming a thin film seed layer (seed layer 20 made of Ni-Cu alloy formed on a resin layer 10 made of polyimide in Fig. 2B(4) described in [0063-0064]) on a top surface (of the resin layer 10); 
forming a plating layer (plated layer 18 made of Cu described in [0065]) formed on a top surface of the thin film seed layer (of the 10); and 
forming a photoresist layer (photoresist 16 described in [0066]) on a top surface of the plating layer (of the 18) ...
 Yamasaki does not expressly disclose the thin film seed layer (the seed layer 20) formed on a base substrate; wherein the forming of a photoresist layer forms the photoresist layer by electrospinning a photosensitizer and a thickness of the photoresist layer (of the 16) is in a range of 1µm to 5µm.  
However, in the semiconductor device field of endeavor, Kim discloses a seed layer 1 made of copper or nickel or others or their alloy described in [0069] formed on a flexible substrate 10 made of thin PI (polyimide) film described in [0066] in a flexible printed circuit board in Fig. 4 step S200; And a cover layer 3 on the seed layer 1 can be formed with photoresist by applying a photoresist solution with electrospinning process described [0108-0112] to have a thickness of 1 to 10 µm.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make Yamasaki’s seed layer, metal layers and photoresist layer on Kim’s substrate to make a flexible circuit board according to Kim’s teaching. 
Regarding claim 6, Yamasaki modified by Kim discloses the method of claim 5,
wherein the forming of the thin film seed layer (Yamasaki’s 20) forms the thin film seed layer (Yamasaki’s 20) through a sputtering process (Yamasaki’s sputtering process described in [0064]), and the thin film seed layer comprises at least one of nickel (Ni) and copper (Cu) (Yamasaki’s Ni-Cu alloy described in [0064]).  
Regarding claim 7, Yamasaki modified by Kim discloses the method of claim 5,
wherein the forming of the plating layer (Yamasaki’s 18) forms the plating layer (Yamasaki’s 18) on the surface of the thin film seed layer (Yamasaki’s 20) through an electroplating process, and the plating layer (Yamasaki’s 18) comprises copper (Cu) (Yamasaki’s electrolytic Cu plating process described in [0065]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898